Citation Nr: 1024119	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
October 1945.  He died in March 2005.  The appellant is the 
Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In August 2008, the appellant testified 
at a Travel Board hearing before the undersigned.

In January 2009, the Board requested expert medical opinion 
from the Veterans Health Administration (VHA).  A VHA opinion 
was received in February 2009.  In March 2009, the appellant 
was provided a copy of the February 2009 VHA opinion and 
provided an additional period of time to present further 
evidence or argument in support of her claim.  The Board 
remanded this case in May 2009.

The issue of whether a November 1945 RO rating decision, 
which awarded a noncompensable rating for gunshot wound to 
the Veteran's terminal interphalangeal joint of the right 4th 
finger, was the product of clear and unmistakable error (CUE) 
has been raised by the appellant's representative in April 
2009 written arguments, but has not been addressed by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over that claim, and it is 
referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran died in March 2005, at the age of 81, with 
the sole cause of death identified as coronary artery disease 
(CAD).

2.  At the time of his death, the Veteran was service-
connected for posttraumatic stress disorder (PTSD), rated as 
70 percent disabling; bilateral hearing loss, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
injury to the right 4th finger (dominant), rated as 
noncompensable; scar above the left elbow, rated as 
noncompensable; and right eye injury, rated as 
noncompensable.

3.  The Veteran's cause of death due to CAD is not shown to 
have first manifested in service or within the first 
postservice year, nor has it been shown that a service-
related disability caused or contributed substantially or 
materially to cause death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that the Veteran's service-connected 
PTSD caused and/or materially contributed to the cause of his 
death.  Dependency and Indemnity Compensation (DIC) may be 
awarded to a Veteran's spouse for death resulting from a 
service-connected or compensable disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  In order for service connection 
for the cause of the Veteran's death to be granted, it must 
be shown that a service-connected disorder caused his death, 
or substantially or materially contributed to it.  Id.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service.

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).  Service-
connected disabilities of a static nature involving muscular 
or skeletal functions and not materially affecting other 
vital body functions will not be held to have contributed to 
death resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Therefore, service connection for the cause of a 
Veteran's death may be demonstrated by showing that the 
Veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. § 1110.  In order to 
qualify for entitlement to compensation under 38 U.S.C.A. 
§ 1110, a claimant must prove the existence of (1) a 
disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).

Certain chronic diseases, such as arteriosclerosis and 
cardiovascular-renal disease (including hypertension), which 
manifest to a degree of 10 percent or more within one year 
from separation from active service may be service-connected 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, supra.

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid. 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, lay assertions 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran served in combat during service.  Notably, a 
combat veteran's assertions of an injury or disease incurred 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  See 38 U.S.C.A. 
§ 1154(b).  In essence, the provisions of 38 U.S.C.A. 
§ 1154(b) aids a combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
However, this provision does not establish a presumption of 
service connection.  Id.  Rather, a veteran must still 
establish his or her claim by competent evidence tending to 
show a current disability and a nexus between that disability 
and the presumed in service event.  See Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996); Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).

Otherwise, a claimant bears the burden of presenting and 
supporting his/her claim for benefits.  38 U.S.C.A. 
§ 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 
2009).  In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  
38 U.S.C.A. § 5107(b).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  Id.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove a claim.  38 C.F.R. 
§ 3.102.  It is a substantial doubt and one within the range 
of probability as distinguished from pure speculation or 
remote possibility.  Id.

The Veteran served on active duty from February 1943 to 
October 1945.  He had heavy combat exposure during World War 
II, having participated in ground combat in Normandy, Rome-
Arno, Southern France and the Rhineland.  He was awarded the 
Purple Heart for gunshot wounds to the 4th digit of his right 
hand and his left arm, and a shrapnel injury to his right 
eye.

The Veteran died in his home, at the age of 81, in March 
2005.  His death certificate identifies the sole cause of his 
death as CAD.  His manner of death was identified as natural.  
An autopsy was not performed.

At the time of his death, the Veteran was service-connected 
for PTSD, rated as 70 percent disabling; bilateral hearing 
loss, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling; injury to the right 4th finger (dominant), 
rated as noncompensable; scar above the left elbow, rated as 
noncompensable; and right eye injury, rated as 
noncompensable.

In addition to the gunshot wounds described above, the 
Veteran's service treatment records (STRs) document his 
treatment for psychiatric symptoms diagnosed as anxiety-type 
psychoneurosis (otherwise described as combat fatigue).  
There is no evidence, however, of any cardiovascular 
abnormality in service.  The Veteran's discharge examination, 
dated October 1945, reflected a normal clinical evaluation of 
his cardiovascular system.

On his initial VA examination in December 1947, the Veteran 
described symptoms of nervousness, irritability and rare 
occasions of "flying off the handle" during periods of 
stress.  His mental status examination was significant for 
moderate tenseness exhibited by vasomotor instability with 
moist palms.  The Veteran was diagnosed with a mild anxiety 
reaction.  His cardiovascular system was evaluated as normal.

In pertinent part, VA examination in September 1971 first 
documented a diagnosis of hypertension.  The Veteran's 
psychiatric complaints, however, were largely quiescent until 
he underwent a magnetic resonance imaging (MRI) scan in 
approximately 1995.  In a statement received in June 1995, 
the Veteran described a claustrophobic reaction which 
triggered psychiatric symptoms.

VA PTSD examinations in January 1996 and March 2001 found the 
Veteran to have insufficient symptomatology to support a PTSD 
diagnosis.  The March 2001 examiner, however, provided a 
diagnosis of mild generalized anxiety disorder.

A May 2001 VA clinical record reflected the Veteran's report 
of unspecified "cardiac" problems.

The Veteran was diagnosed with PTSD during a June 2001 VA 
consultation to evaluate his suitability for the Stress 
Treatment Program (STP).  At that time, he endorsed symptoms 
of nightmares, daily intrusive thoughts of combat, avoidance 
behavior, emotional numbness with inability to grieve, 
chronic depression, exaggerated startle response, being 
"very jumpy and nervous," and a having a tendency to 
withhold his feelings of frustration and anger.  He was also 
noted to have angina symptoms.  The examiner assigned a 
Global Assessment of Functioning (GAF) Score of 41-50.  His 
treatment records noted an increased severity of PTSD 
symptoms following the 9/11 terrorist attacks.

On VA PTSD examination in November 2001, the Veteran 
primarily endorsed PTSD symptoms of survivor guilt, social 
isolation, being somewhat short-tempered, nightmares, and 
increased stress regarding his wife's health.  Mental status 
examination was significant for emotionality, anxious and 
tense mood, a somewhat blunted affect, and a description of 
dream content indicative of an increased severity of his 
stress disorder over the last few years.  The examiner 
diagnosed moderate, re-emerging PTSD represented by a GAF 
score of 55-60.

The Veteran last underwent VA examination in July 2003.  He 
complained of increased social isolation, decreased memory, 
lower frustration tolerance, suicidal ideation, an intense 
fear of being left alone, claustrophobia, and early awakening 
with occasional nightmares and sweats.  The examiner found 
that the Veteran's PTSD was represented by a GAF score of 45.

In 2005, the appellant submitted an article by K.J., Ph.D., 
from the VA National Center for PTSD entitled "PTSD and 
Physical Health.  A National Center for PTSD Fact Sheet."  
This fact sheet indicates that a growing body of literature 
exists which has found a link between PTSD and physical 
health.  One theory is that the experience of trauma brings 
about neurochemical changes in the brain which could create a 
vulnerability to hypertension and atherosclerotic heart 
disease which could explain, in part, an association with 
cardiovascular disorders.  It also noted that evidence 
linking anxiety to cardiovascular morbidity and mortality was 
"quite strong, but the mechanisms are unknown."  It was 
further noted that studies have consistently associated a 
greater risk of cardiovascular morbidity to PTSD patients, 
and that PTSD has been associated with nonspecific 
electrocardiogram (ECG) abnormalities, atrioventricular 
conduction defects and infarctions.

Another article published by the Center for the Advancement 
of Health, entitled "Post-Traumatic Stress Disorder May 
Result in Heart Disease," concludes that combat veterans 
with PTSD appeared to be at a greater risk for coronary heart 
disease (CHD), according to a study of 4,462 male U.S. Army 
veterans who served in the Vietnam War.  According to the 
article, ECG examinations detected a higher rate of heart 
disorders, including evidence of past heart attacks, among 
Vietnam veterans who were suffering from PTSD than among 
other veteran subjects.  The study also showed that veterans 
who were experiencing depression or anxiety had a 
significantly higher rate of heart problems as well.  It was 
posited that the research found a link between long-term, 
severe psychological distress and ECG results that served as 
"clear markers" for CHD.  It was also posited that the 
research suggested a "clear, definitive linkage" between 
exposure to severe stress and the onset of CHD.

A May 2005 opinion from the Veteran's treating family 
practitioner states as follows:

[The Veteran] was a patient of mine for several 
years.  He recently passed away in March of 2005.  
It is my professional opinion that due to Post 
Traumatic Stress Syndrome this in fact did affect 
his Cardiac Functions.

(emphasis original).

In November 2007, a VA examiner provided the following 
opinion:

The C-file was reviewed.  The veteran is service-
connected for posttraumatic stress disorder and a 
few other issues that are not relevant in this 
case.

The veteran died of coronary artery disease and 
question of whether the veteran's service-connected 
conditions contributed to his death substantially.

Although there is some suggestion in the literature 
and some people believe that posttraumatic stress 
disorder may well cause or worsen coronary artery 
disease, this has not been proven in the literature 
and many studies show that this does not happen; it 
certainly is a possibility but absent any evidence 
that would substantiate that or, at least, expert 
opinion believes that this is true, it would be 
total speculation to relate his coronary artery 
disease to his posttraumatic stress disorder.

In August 2008, the appellant provided personal testimony at 
a hearing.  She was concerned that not all relevant evidence 
was considered in the 2007 nexus opinion.  She described the 
Veteran as "going downhill" after an MRI examination which 
frightened him, and resulting in chronic poor sleep, prowling 
the house, irritability and argumentativeness.  The Veteran 
required constant medication to calm his symptoms.

In January 2009, the Board sought expert medical opinion from 
a VHA cardiologist on the issue of whether it is at least as 
likely as not (probability of 50% or greater) that the 
Veteran's PTSD caused or contributed substantially or 
materially to the cause of his death.  The VHA opinion, dated 
February 2009, states as follows:

The medical file of the patient was reviewed by 
me.  Briefly patient is a decorated World War II 
veteran who was 70% service connected for his 
PTSD.  Patient had additional medical problems of 
hearing loss, tinnitus, injury to the right 
fourth finger and right eye which are not 
relevant to current case.  Patient was also being 
treated for stable angina with a nitroglycerine 
patch.  In the current records no EKG, stress 
test, cardiac catheterization, ECHO or other 
objective evidence of coronary artery disease 
(CAD) could be found.  His presumed coronary 
artery disease was listed as stable and medical 
records do not show ER or clinic visits for chest 
pain or symptoms that could be suggestive of 
exacerbation of coronary artery disease.

Veteran died in his home at the age of 81, in 
March 2005.  The cause of death reported on his 
death certificate was coronary artery disease.  
No autopsy was performed to validate this 
diagnosis.  The issue is entitlement to service 
connection for the cause of the veteran's death 
and payment of benefits to the surviving spouse.

The question in this case is whether the service 
connected disability of PTSD is the principal 
underlying cause of death or it substantially or 
materially contributed to the cause of death.

The exact etiology of atherosclerotic coronary 
artery disease is not known.  However several 
risk factors have been associated with 
atherosclerotic CAD and by that virtue several 
risk factors contribute to the development of 
CAD.  Some of the well known and well studied 
risk factors include diabetes, hypertension, 
hypercholesterolemia, family history of premature 
coronary artery disease and cigarette smoking.  
The relationship of these risk factors to 
coronary artery disease is not absolute.  
Patients who have normal range of cholesterol 
levels according to current standards also have 
heart attacks.  Similarly patients who are non 
diabetics can also suffer f[ro]m CAD and heart 
attacks.  The relative importance of some of 
these risk factors is more than the others e.g. 
Diabetes has a higher correlation with vascular 
disease and for the risk management of patient is 
considered CAD equivalent.

In addition to the above mentioned traditional 
risk factors for CAD newer non traditional risk 
factors are also being considered to contribute 
toward the development of CAD.  These include 
lack of physical exercise, obstructive sleep 
apnea, abdominal obesity, lack of daily 
consumption of fiber, fruits and vegetables, age 
and gender etc.  The exact relative contribution 
of these risk factors is not known.  Among the 
non traditional risk factors Stress has long been 
associated with coronary artery disease.  
Patients who experience extreme stress are at 
risk for development of PTSD.  In PTSD as in 
other psychiatric diseases, research has shown a 
dysregulation of stress response systems of body.  
This can lead to higher activation of the 
sympathetic nervous system which can in turn have 
adverse effect on the cardiovascular system.  

Similarly Alterations of lipid levels have been 
found in patients with PTSD in small studies.  
One proposed mechanism of elevation of lipid 
levels is the dysregulation of sympathetic 
system.

In a recent study by Kubzansky et al in the 
Archives of General Psychiatry 2007; 64:109-116.  
Close to 2000 patients with PTSD were studied in 
a prospective manner for the development of CAD.  
The investigators found that a higher level of 
PTSD may increase the risk for coronary artery 
disease in older men.

In addition studies have found that 
cardiovascular disease and its risk factors are 
more prevalent in patients with PTSD.  It is not 
convincingly known whether PTSD and CAD share 
common pathways or PTSD in itself is a risk 
factor for CAD.  In a recent study of outpatients 
with stable CAD, 29% of veterans had PTSD.

The generally reported higher non specific ECG 
changes, atrio-ventricular conduction 
abnormalities and infarctions in patients with 
PTSD in one study of veterans were found in 
association with severe PTSD.  It is not studied 
in mild to moderate forms of PTSD.

Stress in general has been linked to CAD.  
Studies of people with childhood abuse and 
neglect, Depression and survivors of natural 
disasters have found and increase in physician 
diagnosed disorders including cancer, heart 
disease and chronic lung disease.  An increase in 
health care costs have also been found in these 
patients.  PTSD is as the name suggests is also a 
result of traumatic experiences and high stress 
and has been shown to cause a negative impact on 
physical health.

In the paper quoted by the appellant of Kay 
Jankowski PhD, titled "PTSD and physical health" 
available on the National center for PTSD website 
is mentioned.

"Existing research has not been able to 
demonstrate conclusively that PTSD causes poor 
health.  Thus Caution is warranted in making a 
causal interpretation of what is presented here.  
It may be the case that something associated with 
PTSD is actually the cause of greater health 
problems."

In addition to adversely affecting cardiovascular 
disease, PTSD has been associated with 
gastrointestinal and musculoskeletal systems but 
the relationship of PTSD to these have not been 
studied as extensively as the cardiovascular 
system.

A significant portion of PTSD patients have 
depressive disorders and depression in itself is 
associated with cardiovascular disease, greater 
number of physical symptoms and use of more 
medical treatment than patients who are not 
depressed.

In conclusion:
1.	Patient had evidence of coronary artery 
disease only by documentation of angina and 
use of nitroglycerine patch.  No 
cath/ECHO/stress test or EKG reports are 
available to quantify or determine the 
extent of his disease.  In the medical 
records provided the CAD appears to be 
stable.
2.	Patient's cardiovascular exam was normal in 
service and year after discharge.
3.	Patient was diagnosed with PTSD and received 
therapy for it.
4.	There is evidence in literature with small 
studies that PTSD is associated with an 
increase risk of development of coronary 
artery disease and abnormalities of the 
cardiovascular system.
5.	Based upon the multi-factorial etiology of 
coronary artery disease and the literature 
evidence of small studies with limited 
power, a sole cause of death from coronary 
artery disease due to PTSD cannot be made.
6.	PTSD does not exclusively affect the 
cardiovascular system but it also affects 
the musculoskeletal system and 
gastrointestinal system.
7.	Other psychiatric illness such as depression 
have been associated with adverse outcomes 
and increased incidence of coronary artery 
disease.
8.	There is evidence of abnormalities of 
hormonal and sympathetic nervous system with 
PTSD but such abnormalities also exist with 
other psychiatric illnesses.
9.	Coronary artery death mentioned in the death 
certificate was not corroborated by autopsy.
10.	PTSD although has been associated with 
coronary artery disease in small studies the 
level of evidence is still weak and as 
compared to risk factors such as diabetes 
has not been accepted as coronary artery 
equivalent.
11.	Risk factors of age and gender can 
equally be responsible for death by coronary 
artery disease at age 81 years.
12.	Based upon my review of the case file 
and literature it is less likely as not that 
this veteran's PTSD caused or contributed 
substantially or materially to the cause of 
his death.

Thereafter, the appellant submitted an article entitled 
"Psychosocial Aspects of Coronary Artery Disease Related to 
Military Patients" which referred to studies indicating a 
higher rate of CAD in former military personnel than 
civilians.  It was indicated that possible risk factors for 
CAD included anxiety, depression, occupation, education 
level, stress through activation of the sympathetic nervous 
system, substance abuse, cigarette smoking, and social 
isolation.  It was indicated that PTSD "may affect" the 
development and clinical course of CAD, noting that 
"Soldier's heart," "irritable heart," and Da Costa's 
syndrome had been terms used to describe the effect of combat 
trauma on physiological function in military personnel during 
World War I and World War II.  The results posited that 
unique characteristics of the military, such as a high level 
of denial of illness, strong social supports, a powerful 
military work ethic, and stressful situations unique to the 
military, may be important factors in affecting the 
psychosocial outcome of military patients with CAD.  It was 
further noted that most studies of the psychosocial impact of 
CAD are based on the civilian population, and available 
studies suggest that little is known how military patients 
adapt to CAD, particularly with regard to symptoms of 
depression and anxiety, social impairment, and rates of 
return to work.  It was stated that further studies in the 
area were needed.

The appellant also submitted two additional articles which 
describe the long-term psychological impact experienced by 
soldiers who have killed enemy soldiers.

As reflected above, the record establishes that the Veteran 
died in March 2005, at the age of 81, due to presumed CAD.  
It is not argued, or shown, that the Veteran's CAD either 
manifested in service and/or manifested to a degree of 10 
percent or more within the first postservice year.  Rather, 
the Veteran's October 1945 separation examination and initial 
VA examination in 1947 reflected normal clinical evaluations 
of his cardiovascular system.  Additionally, the February 
2009 VHA cardiologist provided opinion that the Veteran's CAD 
did not manifest in service or within the first postservice 
year.  As such, there is no competent and credible evidence 
suggesting that this claim could be granted based upon direct 
service incurrence or presumptive service connection 
theories.

The Board next notes that there is no evidence, and/or 
argument, that the Veteran's service-connected bilateral 
hearing loss, tinnitus, injury to the right 4th finger, scar 
above the left elbow, and right eye injury contributed in any 
way to the cause of the Veteran's death.  Rather, the 
November 2007 VA examiner and February 2009 VHA cardiologist 
indicated these service-connected disabilities are not 
relevant in determining the cause of the Veteran's death.

Rather, the sole theory presented and prosecuted on appeal 
concerns whether the Veteran's PTSD caused or contributed 
substantially or materially to the cause of his death.  On 
review of the entire evidentiary record, the Board finds that 
the most persuasive evidence in this case demonstrates that 
the Veteran's PTSD did not cause or contribute substantially 
or materially to the cause of his death.

The Board places the greatest probative weight to the 
February 2009 VHA cardiology opinion, which determined that 
the Veteran's PTSD did not cause or contribute substantially 
or materially to the cause of his death.  As reflected above, 
this examiner's opinion was based upon an extensive review of 
the actual medical records as well as current literature 
regarding PTSD as being a potential risk factor for 
contributing to CAD.  This examiner found that the Veteran's 
greatest risk factors for developing CAD involved his age (81 
years) and gender (male), which are known CAD risk factors.  
This examiner gave considerable consideration to the 
Veteran's PTSD as being a risk factor for CAD, to include the 
study from K.J. submitted by the appellant.  This examiner 
explained that the medical literature associating PTSD with 
CAD involved small studies and that the current state of 
medical evidence supporting this association was "weak" 
with "limited power."

Overall, the Board finds that the VHA examiner's opinion is 
based upon an accurate recitation of the known facts of this 
case, and provides a clear rationale for all conclusions 
reached.  Notably, the VHA examiner's conclusion is 
consistent with the VA examiner's opinion in November 2007, 
which concluded that medical literature has not proven an 
actual relationship between PTSD and the cause or worsening 
of CAD.

Comparatively, the May 2005 opinion from the Veteran's 
treating family practitioner holds significantly less 
probative weight than the February 2009 VHA opinion.  This 
examiner makes a conclusory statement that the Veteran's PTSD 
affected his "Cardiac Functions" with no further 
explanation or rationale provided.  In short, the Board 
cannot conclude from this statement how and why the Veteran's 
PTSD contributed to his CAD.  Thus, this conclusory statement 
provides limited evidentiary support for this claim which is 
greatly outweighed by the reasoned analysis provided by the 
February 2009 VHA examiner.  See generally Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007) (holding that a VA 
opinion which provided a conclusory statement was inadequate 
when it failed to provide a supporting analysis that the 
Board could consider and weigh against contrary opinions).

The Board has also considered the medical treatise materials 
and articles submitted by the appellant in support of this 
claim.  The Board recognizes that research is being conducted 
into the possible theory that PTSD causes and/or contributes 
to the development of CAD.  In fact, the Board observes that 
VA has created a presumption of service connection for 
strokes and heart disease involving former prisoners of war 
(POWs).  38 C.F.R. § 3.309(c).  In pertinent part, the 
interim final rule stated:

The 2003 VA study analyzed records of inpatient 
and outpatient treatment from VA and HCFA records 
to determine whether POWs had an increased 
incidence of certain diseases in comparison to 
the non-POW controls.  The study detected small 
increases in the incidence of hypertension and 
myocardial infarction among some, but not all of 
the subpopulations examined, and not all of the 
findings were statistically significant.  
However, the study did find a statistically 
significant increased incidence of hypertension 
and chronic heart disease among World War II 
veterans with PTSD (odds ratio = 1.25 for 
hypertension and 1.19 for chronic heart disease).  
The conclusion that PTSD may be associated with 
cardiovascular disorders is also supported by a 
1997 study finding that Vietnam veterans 
diagnosed with PTSD had a significantly increased 
risk of circulatory disease many years after 
service.  (Boscarino JA. Diseases Among Men 20 
Years After Exposure to Severe Stress: 
Implications for Clinical Research and Medical 
Care. Psychosom Med 1997; 59:605-14.)

69 Fed. Reg. 60087 (Oct. 7, 2004).

Notably, the guidelines for establishing presumptions of 
service connection for former POW's only require 
limited/suggestive evidence that it is biologically plausible 
than an increased risk of disease exists between POW service 
circumstances and the disease process at issue.  38 C.F.R. 
§ 1.18.  Notably, POWs are regarded as undergoing substantial 
hardships during their confinement.

The Board notes, however, that VA has not created a 
presumption of service connection for CAD as secondary to 
Veteran's with PTSD who are not POWs, and the POW 
presumptions have no application in this case.

In any event, the evidentiary value of the medical treatise 
information, in and of itself, is limited as it does not 
specifically address the particular facts of this case.  See 
Sacks v. West, 11 Vet. App. 314 (1998) (a generic medical 
treatise evidence that does not specifically opine to the 
particular facts of the appellant's case holds little 
probative value).  Cf. Wallin v. West, 11 Vet. App. 509, 514 
(1998) (a medical treatise which discusses relationships 
between conditions with a "degree of certainty" may meet 
the requirement for a medical nexus).  Notably, the Board is 
not competent to reach its own unsubstantiated conclusion 
regarding the application of this treatise information to the 
particular facts of this case.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The February 2009 VHA examiner and the November 2007 VA 
examiner have reviewed the relevant medical literature, and 
concluded that the particular facts of this case do not 
warrant a conclusion that the Veteran's PTSD caused and/or 
contributed to his CAD.  The February 2009 VHA examiner noted 
that the treatise from K.J. cautioned about making causal 
interpretations given the current state of limited medical 
evidence and research.  Thus, the VHA examiner's 
interpretation of the significance and application of the 
medical literature to the facts of this particular case holds 
greater probative value than the general theories posited in 
the medical literature submitted by the appellant.

The Board has also considered the allegations of the 
appellant and her representative in this case.  Notably, it 
is not shown that either possesses any specialized training 
to speak with any substantial authority to issues involving 
medical diagnosis and etiology.  The overall probative value 
of their opinions is greatly outweighed by the February 2009 
VHA examiner's opinion, who is deemed to possess greater 
expertise than the appellant and her representative in 
speaking to the issues at hand.

In sum, even with consideration of the benefit of the doubt 
rule, the Board finds that the totality of the evidence does 
not result in an approximate balance of positive and negative 
evidence proving or disproving this claim.  Rather, the 
preponderance of the evidence is against finding not only 
that the Veteran's cause of death due to CAD first manifested 
in service but also that service-connected disabilities 
contributed substantially and materially to the Veteran's 
death.  The benefit of the doubt rule does not apply.  Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant").  The claim, therefore, is denied.

In so holding, the Board notes that the Veteran's 
representative has argued for the Board to apply the 
provisions of 38 U.S.C.A. § 1154(b) in this case, and that 
the claim should be granted because "there is no clear and 
convincing evidence indicating that the [Veteran's] PTSD did 
not affect the cardiovascular system thereby contributing to 
his death."  Notably, it is not argued that the Veteran 
manifested CAD symptoms during a combat event.  

As indicated above, the provisions of 38 U.S.C.A. § 1154(b) 
generally relax the evidentiary burdens of proving what 
happened during combat, and have no further application when 
determining a potential causal relationship between the 
inservice event and current disability.  On the facts of this 
case, the provisions of 38 U.S.C.A. § 1154(b) do not apply to 
the dispositive medical nexus issue in this case.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet App 342 (2007), the Court 
expanded the VCAA notice requirements for DIC claims.  In 
Hupp, the Court held that, when adjudicating a claim for DIC, 
VA must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.

The appellant filed her DIC claim in March 2005.  A pre-
adjudicatory RO letter dated April 2005 advised the appellant 
of the types of evidence and/or information deemed necessary 
to substantiate a typical DIC claim under 38 U.S.C.A. § 1310 
as well as the relative duties on the part of the appellant 
and VA in developing her claim.

Clearly, this notice letter did not specifically inform the 
appellant that the Veteran was service-connected for PTSD, 
hearing loss, tinnitus, injury to the right 4th finger, scar 
above the left elbow, and right eye injury.  This case was 
remanded in May 2009, in part, to provide corrective Hupp 
notice.

In August 2009, the appellant was provided notice which 
substantially complies with the Hupp requirements.  This 
notice defect was cured with readjudication of the claim in 
the March 2010 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)

As the claim remains denied, there is no prejudice to the 
appellant with any inadequacy of notifying her of the 
downstream issues of establishing a disability rating and 
effective date of award should service connection be granted.

Clearly, the notice deficiency in this case was not 
prejudicial to the appellant.  The appellant theorizes that 
the Veteran's PTSD caused and/or material contributed to the 
cause of his death.  She advanced this theory of service 
connection with supporting medical treatise information in 
May 2005, which is only one month after receiving the initial 
VCAA notice and the same month the claim was initially 
denied.  That same month, the appellant provided a private 
medical opinion based on this theory.  The information 
provided by the appellant has resulted in the RO obtaining a 
VA medical opinion and, ultimately, the Board obtaining 
expert medical opinion from a VHA cardiologist.  Thereafter, 
the appellant submitted additional literature supporting her 
service connection theory.

Clearly, the appellant has demonstrated actual knowledge of 
the evidentiary requirements in this case.  On the facts of 
this case, the Board finds that there is no VCAA notice error 
which has affected the essential fairness of the adjudication 
as the actions of the appellant demonstrate her awareness of 
the evidentiary requirements well before the corrective Hupp 
letter was sent.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of STRs and pertinent treatment records and 
providing an examination or opinion when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran's STRs are associated with the 
claims folder, and the RO secured all available VA and 
private treatment records.  There are no outstanding requests 
for VA to obtain any additional private treatment records 
which the appellant has both identified and authorized VA to 
obtain on her behalf.  Notably, the Veteran died in his home 
so that no terminal records are available.

For DIC claims under 38 U.S.C.A. § 5103A(a), VA is not 
required to provide any further assistance when no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 
(Fed. Cir. 2008).  In this case, the RO obtained an opinion 
from a VA examiner in November 2007.  In January 2009, the 
Board requested opinion from an expert VHA cardiologist to 
ensure that a complete and exhaustive review of the 
evidentiary record and theories were addressed.

The VHA report obtained, dated February 2009, provided a 
comprehensive and thoughtful analysis which relies on an 
accurate factual basis and accepted medical principles.  This 
cardiologist, who is clearly the appropriate medical 
specialist for the issue at hand, was clearly cognizant of 
medical studies suggesting a potential causal relationship 
between PTSD and CAD.  The examiner discussed several 
studies, to include the report from K.J. provided by the 
appellant herself, and further discussed the weight to be 
assigned to such studies.  Overall, the Board finds that the 
VHA examiner's opinion fully addresses the question posed by 
the Board and all relevant information necessary to fairly 
decide this case.

The appellant's representative has argued that the VHA 
examiner's opinion is inadequate.  It is argued that the 
examiner provides contradictory statements by recognizing 
that medical literature identifies PTSD as a risk factor for 
CAD, but nonetheless concludes that there is no association 
in this case.  As indicated above, the examiner found that 
the weight of those studies was "weak" with "limited 
power."  Thus, the VHA examiner considered this evidence but 
relied upon his own medical training and experience in 
determining that such evidence was not persuasive.

It is next argued that the VHA examiner did not discuss the 
article from the National Center for PTSD entitled PTSD and 
Physical Health.  However, the examiner specifically 
identified this study on page 2 of the report and spent 
several paragraphs discussing this study, including the 
conclusion from that study that caution was warranted from 
drawing any conclusions of causal interpretation.

The appellant's representative also argues inadequacy on the 
basis that the VHA examiner did not specifically identify by 
name all studies relied upon by the VHA examiner.  However, 
there is no requirement that an examiner identify each and 
every study relied upon in providing an opinion.  
Importantly, the appellant was provided a copy of the VHA 
opinion report as well as an opportunity to contest the 
medical opinion with supporting evidence.  See Hilkert v. 
West, 12 Vet. App. 145 (1999).  

The appellant did contest this medical opinion by providing 
additional literature for consideration.  The Board has 
carefully reviewed this literature, and finds that the 
information provides no additional information requiring 
further review by the VHA examiner.  Notably, the medical 
treatise article references studies similar to those 
considered by the VHA examiner, to include the potential role 
of PTSD upon the sympathetic nervous system.

In conclusion, the Board finds that the evidence of record is 
sufficient to decide the claim, and that there is no 
reasonable possibility that any further assistance would aid 
in substantiating the claim.  DeLaRosa, 515 F.3d 1319 (Fed. 
Cir. 2008).  

As discussed above, the Board finds that the RO has complied 
with the Board's May 2009 remand directive to send a 
corrective Hupp notice, and the Board has also found that the 
VHA examiner has fully addressed all questions posed by the 
Board.  Thus, there has been substantial compliance with all 
Board directives.  See generally Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


